UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported) April 28, 2009 State Bancorp, Inc. (Exact name of registrant as specified in its charter) New York 001-14783 11-2846511 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Two Jericho Plaza Jericho, NY 11753 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (516) 465-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS Results of Annual Stockholders' Meeting On April 28, 2009, the Company held its Annual Stockholders’ Meeting. Six proposals were voted on and the results were reported at this meeting. First Proposal - Election of Directors The following Directors were elected by a plurality of the votes cast “FOR” the election of Directors by the shares entitled to vote in the election of Directors at the Meeting: Nominee Term For Withheld Thomas E. Christman 3 years 8,021,151 4,901,105 Nicos Katsoulis 3 years 11,085,324 1,836,932 Andrew J. Simons 3 years 7,744,171 5,178,085 K. Thomas Liaw 1 year 7,928,192 4,994,064 The following Directors continue to serve on the Board:Arthur Dulik, Jr., John J. LaFalce,Thomas M. O'Brien, John F. Picciano, Suzanne H. Rueck and Jeffrey S. Wilks. Second Proposal - Ratification of the appointment of Crowe Horwath LLP as the independent registered public accounting firm of the Company for the fiscal year ending December 31, For:12,369,313 Against:479,522 Abstained:73,421 Broker non-votes: 0 The Proposal was passed by the affirmative vote of a majority of the outstanding shares of Common Stock present in person or by proxy and entitled to vote at the Meeting. Third Proposal - Amendment of the Company's Certificate of Incorporation to change the vote required for the election of Directors For:11,933,605 Against:872,036 Abstained:116,615 Broker non-votes:0 The Proposal was passed by the affirmative vote of a majority of the outstanding shares of Common Stock present in person or by proxy and entitled to vote at the Meeting. Fourth Proposal - Amendment of the Company's Certificate of Incorporation to change the par value of the Company's Common Stock from $5.00 per share to $.01 per share For:9,892,112 Against:704,943 Abstained:193,547 Broker non-votes:2,131,654 The Proposal was passed by the affirmative vote of a majority of the outstanding shares of Common Stock present in person or by proxy and entitled to vote at the Meeting. Fifth
